Title: To John Adams from François Adriaan Van der Kemp, 13 August 1821
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Sir!
Oldenbarneveld 13 Aug. 1821—


It is a gratification, that I have it in my power, to cause you Some pleasurable emotions—by the communications, that an increase of enjoyment has fallen to our Share—although Some what moderated by our Daughter’s indisposition, which however—we have much reason to hope, that is only a passing cloud which Soon Shall pass by. Mr and mrs Busti—in returning from Batavia renewed their visit to my frend mappa—and my Son—daughter grandson, who accompanied them, are under our roof. We can not be Sufficiently thankful for this unexpected blessing—It is true to morrow they return to Philadelphia—but the remembrance Shall be a rich Spring of delightful reflections for a long while, even although we Should not See one another more.
All where happy—in Seeing Us So comfortably Situated—and they witnessed the abundance of our Vegetables—and admired the Quincy—Lit me rather Say, the Montezillo and Boston flowers—adorning our garden in Sight of our room.
I received a fresh proof of your Son’s J. Q.’s attention—in Sending me his elaborate discourse on the anniversary of our Independence—and this too, I am thankful for—persuaded—muneris id tui est. Although I was compelled to admire its exquisitely artful and elegant diction—yet—when I look alone at J. Q. then perhaps I might have wished—he had not condescended to become the orator of the day—but I consider it possible, that circumstances, did not permit him to decline it—at all events His masterly Report Shall Soon Spread a veil over its ephemeral applause and Slander, and must remain a rich compensation and obliterate Soon any painful Sensations—which must have glanced over his mind—during such a festival.
"I have read—writes me my worthy frend Judge Platt mr Adam’s Report with great admiration and respect. It will be a monument for his Country as well as to his own fame, as a man Science and of taste" and in this manner it is considered here, by all with whom I conversed on this Subject.
Will you communicate to mrs Keimper, that Prof. Keimper of Leyden—being engaged at Brussels as member of the first Chamber send me word, that he would, as Soon he returned home, collect all what he possessed of his family’s Geneaology—and convey it hither—
May healt and happiness remain the Share of your family, to Whom I Solicit from your kindness, that I may be remembered—and may your grand-children continue to make every progress, which must endear them to their grand-father, and their country.
I remain with the highest respect / My Dear and respected Sir! / Your affectionate and obliged / frend


Fr. Adr. van der Kemp




